Citation Nr: 0703008	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to service connection for hemorrhoids for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  He died in June 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of death of the 
veteran and denied entitlement to service connection for 
hemorrhoids for purposes of accrued benefits.  

In her June 2004 substantive appeal, the appellant had 
requested a travel Board hearing.  However, she withdrew that 
hearing request in September 2006.  


FINDINGS OF FACT

1.  There are no available service medical records.

2.  The veteran filed a service connection claim for 
hemorrhoids in December 2000; the appellant filed her claim 
for accrued benefits within one year of his death in June 
2001.

3.  The veteran died in June 2001; the death certificate 
shows that the immediate cause of death was acute 
myeloblastic leukemia (the onset of which was certified as 
occurring a month prior to death) due to or as a consequence 
of myelodysplasia (the onset of which was certified as 
occurring a year prior to death).  

4.  At the time of the veteran's death, service connection 
was not in effect for any disorder.  

5.  There has been no evidence present which establishes or 
even suggests that either acute myeloblastic leukemia or 
myelodysplasia (the listed causes of the veteran's death), 
which were manifested and diagnosed decades after the 
veteran's discharge from service, were present in service, 
are presumptively related to service, or are etiologically 
related to service.

6.  Affording the benefit of the doubt, it is conceded that 
he underwent surgical treatment for hemorrhoids during 
service. 

7.  The evidence fails to establish that hemorrhoids, which 
were treated and diagnosed decades after the veteran's 
discharge from service, are etiologically related to his 
period of service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).

2.  Hemorrhoids were not incurred in or aggravated by service 
for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5100-
5013A, 5106, 5107, (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Initially, the Board observes that the veteran's service 
medical records are entirely unavailable in this case.  Even 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that 
the RO has requested the veteran's service medical records on 
several occasions to no avail as will be further discussed 
herein.  As it appears that repeated and exhaustive attempts 
to obtain additional service medical records has been 
undertaken without success, the Board believes that VA has no 
further duty to assist in this regard.  

VA's Duties to Notify and Assist

With respect to the issues of entitlement to service 
connection for the cause of the veteran's death and the claim 
for accrued benefits, the Board finds that the appellant has 
been adequately notified of the VCAA.  A VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO did provide the appellant with notice of the 
VCAA in March 2002, prior to the initial decision on the 
claims in April 2003.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claims in this case.  Specifically, the 
February 2002 notice stated that the evidence must show that 
the veteran died in service or that his service-connected 
conditions caused or contributed to his death.  It was noted 
that VA may also grant DIC benefits if the veteran was 
continuously rated totally disabled due to service-connected 
disabilities for at least ten years before his death.  A 
subsequent duty to assist letter issued in October 2002, 
informed the appellant that searches for the veteran's 
service medical records had been unsuccessful.  She was 
requested to forward any service medical records in her 
possession or to identify any alternate sources which might 
have them (such as a reserve unit).  She was also advised 
that she could identify and or submit additional evidence in 
the alternative to include: statements from medical 
personnel, buddy statements, employment physical 
examinations, and medical evidence dated soon after the 
veteran's separation from service.  Additionally, the May 
2004 Statement of the Case (SOC) notified the appellant of 
the reasons for the denial of her application and, in so 
doing, informed her of the evidence that was needed to 
substantiate her claims.

The Board acknowledges neither the February 2002 nor the 
October 2002 letters outlined what the evidence must show for 
the appellant to establish service connection for hemorrhoids 
for purposes of accrued benefits.  VA had, however, provided 
appellant with the pertinent law in the May 2004 Statement of 
the Case (SOC).  Moreover, claims for accrued benefits are 
based on existing ratings or decisions, or based on evidence 
of record at the date of death; thus, the information 
supplied to the veteran in March 2001, in connection with his 
service connection claim for hemorrhoids, as well as the 
information supplied to the appellant in the May 2004 
Statement of the Case was sufficient to meet the Section 
5103(a) notice requirements in this instance.

In addition, the RO notified the appellant in the February 
2002 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA and private medical 
records.  

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
February 2002 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  In addition, the October 2002 letter informed the 
appellant that it was her responsibility to ensure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  In an October 
2002 letter, the appellant was requested to forward any 
service medical records in her possession or to identify any 
alternate sources which might have them (such as a reserve 
unit).  She was also advised that she could identify and or 
submit additional evidence in the alternative to include: 
statements from medical personnel, buddy statements, 
employment physical examinations, and medical evidence dated 
soon after the veteran's separation from service.  
Accordingly, the October 2002 duty to assist letter that was 
provided to the appellant specifically contain the "fourth 
element."  The Board finds that the appellant has been fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the aforementioned letters, the April 2003 
rating decision and the May 2004 SOC of the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection for the cause 
of the veteran's death and for accrued benefits, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the appellant is not entitled to service 
connection for the cause of the veteran's death or for 
accrued benefits, any question as to the appropriate 
effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The record documents numerous 
unsuccessful attempts to obtain the veteran's service medical 
records.  However, VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claims for 
service connection for the cause of the veteran's death and 
for accrued benefits.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, a VA medical opinion is unnecessary to decide the 
claims at issue because such an opinion would not provide any 
more information than is already associated with the claims 
file.  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

In November and December 2000, the veteran filed service 
connection claims for hemorrhoids, indicating that he had 
undergone an operation in Germany in 1946.  He stated that he 
continued to have problems post-service and was still being 
treated by VA for bleeding.

Service medical records were requested from the service 
department in April 2001, which yielded no records.  In 
essence, there are no service medical records on file, 
although many attempts to obtain them have been made. 

VA medical records dated in November 2000 reflect that the 
veteran was treated for conditions including anemia, 
myelodysplasia (diagnosed in September 2000), irregular heart 
beat and degenerative joint disease.  There was no 
documentation of complaints, treatment or a diagnosis of 
hemorrhoids.  The records do note a history of hemorrhoid 
surgery in 1945.  

Private medical records of September 2000 reflect that 
pathologic diagnoses of the veteran's bone marrow revealed: 
normocellular marrow with relative erythroid hyperplasia, 
mild terminal dyserythropoiesis, and megakaryocytic 
thrombocytopenia. 

A duty to assist letter was issued to the veteran in March 
2001.  It appears that in response, in April 2001 the veteran 
forwarded private medical records dated from 1993 to 1996.  
The records show that the veteran was treated in February 
1993 for moderate peptic ulcer duodenal bulb, and mild to 
moderate sliding hiatal hernia without free reflux.  An upper 
GI series done in April 1993 demonstrated peptic ulcer 
disease.  A possible small defect in the sigmoid colon was 
shown on barium enema.  The veteran underwent a colonoscopy 
in April 1993 due to indications of heme positive stools and 
blood in the stool.  The doctor indicated that he did not see 
an obvious source of the veteran's GI bleeding.  

Private records show that the veteran underwent a second 
colonoscopy in July 1995 due to episodes of bleeding per 
rectum.  At that time an assessment of hemorrhoids, described 
as the likely cause of recent rectal bleeding, was made.  In 
a more specific statement of Dr. R., dated in July 1995, he 
indicated that examination performed in conjunction with the 
colonoscopy revealed moderately large internal hemorrhoids.  
An August 1995 medical statement from Dr. R. to the veteran 
indicated that a blood test looking for bacteria that could 
be aggravating stomach acid had come back positive.  A 
private record dated in June 1996 revealed that the veteran's 
wife had called after her husband had seen bleeding in the 
toilet water.  He was seen for an office visit later in June 
1996 at which time anoscopy revealed prominent internal 
hemorrhoids with some surface erythema, suggestive of 
possible recent bleeding.  An assessment of bleeding 
secondary to internal hemorrhoids was made.  

In September 2001, the VA RO sent correspondence to the 
veteran indicating that his service medical records had been 
requested from the service department, but, they were 
unavailable.  He was requested to forward any service medical 
records in his possession or to identify any alternate 
sources which might have them (such as a reserve unit).  He 
was advised that he could identify and or submit additional 
evidence in the alternative to include: statements from 
medical personnel, buddy statements, employment physical 
examinations, and medical evidence dated soon after his 
separation from service.  

In response, the appellant sent the veteran's death 
certificate, birth certificate, copies of correspondence from 
VA and separation and discharge records.  In July 2003, the 
appellant supplemented this evidence with the copies of the 
veteran's military ID card, his pay record, and photographs 
of the veteran during service.  

The veteran died in June 2001 at the age of 75.  The death 
certificate shows that the immediate cause of death was acute 
myeloblastic leukemia (the onset of which was certified as 
occurring a month prior to death) due to or as a consequence 
of myelodysplasia (the onset of which was certified as 
occurring a year prior to death).  There were no further 
causes listed.

Upon receipt of that information, the RO issued 
correspondence to the veteran's estate in October 2001, 
advising that benefits including DIC and accrued benefits may 
be available.  

In November 2001, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child.  She indicated that she was claiming that the cause of 
the veteran's death was due to service.  It appears that at 
the time of the veteran's death, service connection was not 
in effect for any disorder.   

Service medical records were requested from the service 
department multiple times in 2002, to include a search for 
SGO's, morning reports and any records from the Old Guard, 
15th Army in Wiesbaden, Germany from March to April 1946.  
Again these searches yielded no records, according to a reply 
received in January 2003.

In a statement provided by the appellant in March 2002, she 
indicated that she had not found any older medical records 
dated in close proximity to the veteran's discharge from 
service.  She indicated that the veteran experienced rectal 
bleeding off and on during their almost 52 years of marriage.  

In October 2002, the VA RO sent correspondence to the 
appellant indicating that the veteran's service medical 
records had been requested from the service department, but 
they were unavailable.  She was requested to forward any 
service medical records in her possession or to identify any 
alternate sources which might have them (such as a reserve 
unit).  She was also advised that she could identify and or 
submit additional evidence in the alternative to include: 
statements from medical personnel, buddy statements, 
employment physical examinations, and medical evidence dated 
soon after the veteran's separation from service.  

The appellant presented testimony at a hearing held at the RO 
in March 2004.  At that time she testified that the veteran 
told her that he had undergone hemorrhoid surgery in service 
in Germany, and that thereafter problems such as rectal 
bleeding persisted.  She testified that she believed that his 
death was attributable to a weakened condition of his body 
occurring as a result of the hemorrhoid surgery.  

Legal Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death, as well as seeking 
accrued benefits in conjunction with a service connection 
claim for hemorrhoids.  

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out; however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

	Cause of Death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2006).  However, service- 
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death. In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).  Also, 38 U.S.C.A. §§ 1101, 1110, and 1112 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from 
service, such diseases shall be presumed to have been 
incurred in service.  The list of such diseases includes 
leukemia.  See 38 C.F.R. § 3.309(a) (2006).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

After review of the evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran died in June 2001 at the age of 75, 
approximately 55 years after his discharge from active duty.  
As indicated on the death certificate, the immediate cause of 
death acute myeloblastic leukemia due to or as a consequence 
of myelodysplasia.  As certified on the death certificate, 
there was an interval of one month between the onset of acute 
myeloblastic leukemia and the veteran's death; there was a 
one year interval between the onset of myelodysplasia and his 
death.

Absent any service medical records, there is accordingly no 
showing that the veteran developed myelodysplasia or 
myeloblastic leukemia during service.  The Board also finds 
that there is no competent evidence showing that leukemia 
became manifest to a compensable degree within one year 
following discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  In fact, the medical evidence of record does not 
document a diagnosis of myelodysplasia prior to 2000, which 
corresponds to the one year interval between onset and death 
noted on the death certificate.  Medical records dated in 
November 2000 do not reflect that myeloblastic leukemia had 
yet been diagnosed at that time, again consistent with the 
one month interval between its onset, apparently not 
identified or manifested until approximately May 2001, and 
death, as noted on the death certificate.

The record contains no competent medical evidence which 
establishes or even suggests that either of the causes of the 
veteran's death, myelodysplasia or myeloblastic leukemia, are 
etiologically related to events incurred during active 
military service.  Moreover, the veteran had no service 
connected conditions at the time of his death.  Consequently, 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.

	Accrued Benefits - service connection for hemorrhoids

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006).  A consequence of the derivative nature of a 
surviving spouse's claim for entitlement to a veteran's 
accrued benefits is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to base his or her own application.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).  These provisions 
do not limit a survivor's recovery of accrued benefits to 
those benefits accrued in the two-year period immediately 
prior to a veteran's death.  Terry v. Principi, 367 F.3d 1291 
(Fed. Cir. 2004). (Pursuant to the Veterans Benefits Act of 
2003, the law has been changed to eliminate the 2-year limit 
on payment of accrued benefits, but such only applies to 
deaths on or after December 16, 2003.)

As the Federal Circuit noted, accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the veteran had 
an outstanding claim for the VA benefit pending when he died.  
See Jones, supra.  Under applicable VA regulations, an 
application for accrued benefits must be filed within one 
year after the date of a veteran's death. Id.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2006). 

Evidence of record at the date of death, for the purposes of 
evaluating accrued benefits claims, means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (West 2002); Hayes v. Brown, 4 Vet. App. 353 
(1993).

The veteran filed a claim for service connection for 
hemorrhoids in December 2000 and he died in June 2001 while 
the claim was still pending.  Although the veteran's claim 
terminated with his death, VA regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim for service connection filed by the 
veteran, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1296 (Fed. Cir. 1998).  The veteran's widow 
filed a claim for accrued benefits in November 2001, within 
one year of her husband's death.  Thus, the veteran's widow 
is entitled to be considered for accrued benefits as a 
surviving spouse based upon service-connected hemorrhoids if 
the evidence warrants entitlement thereto.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 38 C.F.R. §§ 3.303(a).  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Affording the benefit of the doubt in favor of the appellant, 
the Board finds her statements and testimony to the effect 
that the veteran was surgically treated for hemorrhoids in 
Germany during service in 1946 to be credible.  This 
information was also given by the veteran in December 2000 on 
his original service connection application and his history 
of hemorrhoid surgery in 1945 was noted in VA medical record 
dated in November 2000.  However, it is not enough to merely 
demonstrate that symptoms occurred in service.  Even allowing 
that the veteran was treated for hemorrhoids in service, the 
record must also include competent medical evidence to 
substantiate that this resulted in a chronic disability; i.e. 
that post-service hemorrhoids are diagnosed and are 
etiologically related to service.  See Hickson, 12 Vet. App. 
at 253.  Even assuming the veteran was treated for 
hemorrhoids in service, the Board notes that the evidence in 
this case is insufficient to find that such an injury 
resulted in a chronic disability related to that treatment.

After service, it was not until 1995 and 1996, almost 50 
years after the veteran's discharge from service that medical 
records document that he was initially treated for 
hemorrhoids.  Records dated thereafter, and particularly 
dated in 2000; do not document any manifestations of 
hemorrhoids.  The Board notes that there is no competent 
medical evidence of record establishing or even suggesting 
that the veteran's hemorrhoids which manifested decades after 
his discharge from service were chronic and continuous or 
were etiologically related in any way to service.  

Concerning this decades-long evidentiary gap between active 
service and the post-service evidence of hemorrhoids, the 
Board notes that the absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
hemorrhoids in service which resulted in chronic disability 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
chronic and continuing hemorrhoids by virtue of documented 
complaints, symptoms, or findings until decades after service 
is itself evidence which tends to show that the claimed 
hemorrhoids did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to a lack of evidence of any hemorrhoids 1947 
until 1995, there is also no competent medical evidence 
substantiating that the claimed hemorrhoids are etiologically 
related to service.  Additionally, the record reflects that 
the veteran did not report having hemorrhoids to VBA for 
benefits purposes until he filed his December 2000 claim, 
more than five decades after service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  

The Board has considered the lay statements provided by the 
veteran as well as the appellant's hearing testimony to the 
effect that the veteran experienced hemorrhoids which were 
treated in 1945 or 1946 and which have chronically persisted 
since that time.  However, the Board is compelled to point 
out that these statements and testimony were provided for the 
record more than 50 years after the veteran's discharge from 
service, and in essence represent at best, remote 
recollections.  Not only may the veteran's and the 
appellant's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as "the quality or power of inspiring belief."  
WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY (1966).  "Credibility 
involves more than demeanor.  It apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Carbo v. United States, 314 
F.2d 718, 749 (9th Cir. 1963);  Indiana Metal Prods. v. NLRB, 
442 F.2d 46, 51-52 (7th Cir. 1971).  The Board finds that the 
available clinical records are entitled to more probative 
weight than the recollections of the veteran and the 
appellant of events which occurred decades previously.  The 
negative clinical and documentary evidence of any complaints, 
treatment or diagnosis of hemorrhoids from 1947 until 1995 is 
more probative than the remote assertions of the veteran and 
the appellant made in the context of a claim for benefits.  

In summary, the record contains no competent medical evidence 
linking claimed chronic hemorrhoids to the veteran's military 
service.  The evidence of a nexus between active duty service 
and the claimed hemorrhoids is essentially limited to the 
veteran's own statements made in conjunction with filing of 
his claim and testimony of the appellant made in conjunction 
with her claim for accrued benefits.  Laypersons, such as the 
veteran and the appellant are not qualified to render an 
opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent 
competent medical evidence of a nexus between the post-
service diagnoses of hemorrhoids and service, there is no 
basis upon which to grant service connection.

The Board has considered the doctrine of affording the 
benefit of any existing doubt with regard to the issue on 
appeal and did apply this favorably as concerned the matter 
of whether hemorrhoids were treated in service in 1945 or 
1946; however, as the preponderance of the evidence is 
against the claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the ultimate resolution of the accrued benefits claim 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for hemorrhoids for the 
purposes of accrued benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


